Citation Nr: 0708268	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to radiation exposure.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy, status post right ulnar nerve 
transposition.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic left Achilles' tendonitis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire




ATTORNEY FOR THE BOARD

Jeanne M. Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied all of the claims on appeal which appear on the title 
page of this document.  

The Board notes that in August 2005, the veteran had filed a 
VA Form 26-4555,  Veteran's Application in Acquiring 
Specially Adapted Housing or Special Home Adaptation Grant.  
However, even prior to adjudication of that claim, the 
veteran elected to withdraw the claim in a statement dated in 
September 2005.

While it does not appear that Kenneth Carpenter intends to 
represent the veteran for purposes of this appeal, the power 
of attorney in favor of this representative has not been 
revoked; accordingly, at this point he remains the 
representative of record, until further action is taken.  The 
RO is asked to specifically issue correspondence to this 
representative requesting clarification of this matter and a 
specific revocation of the POA for the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Several matters in this case require clarification prior to 
the adjudication of the claim.  These matters include: the 
status of the veteran's representative, the veteran's request 
for a travel Board hearing, and the veteran's intentions to 
pursue the claims on appeal.  

A review of the pertinent facts reflects that the record 
contains a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, appointing Kenneth M. Carpenter, 
as the veteran's representative.  See 38 C.F.R. § 20.605.  
This document was dated by the veteran and his representative 
in February 2005 and the appointment has not been formally 
revoked.  The record reflects that the veteran and this 
representative successfully pursued a service connection 
claim for a psychiatric disorder which was granted in a July 
2005 rating action.  

The Board observes that prior to the appointment of Kenneth 
Carpenter as the veteran's representative; the record 
contained a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, appointing DAV as the veteran's 
representative.  See 38 C.F.R. § 20.605.  This document was 
dated by the veteran and his representative in September and 
October 2004, respectively, and the appointment was formally 
revoked in March 2005. 

The claims on appeal, a service connection claim for memory 
loss, and increased rating claim for right ulnar neuropathy, 
and an increased rating claim for chronic left Achilles' 
tendonitis, were all denied in an August 2004 rating action.  
A Notice of Disagreement was filed in September 2004 and a 
Statement of the Case was issued in November 2004.  In 
December 2004, the veteran filed a substantive appeal, at 
which time he indicated that he wanted to be scheduled for a 
Board hearing to be held at his local RO.  

The record contains a deferred rating decision, dated in July 
2006, indicating that the RO had contacted Kenneth 
Carpenter's firm regarding the veteran's hearing request.  A 
representative from the firm indicated that they only 
represented the veteran before VA for the limited purposes of 
pursuing his claim for a psychiatric disorder and had 
otherwise closed the file.  The firm further indicated that 
they had no comment regarding the veteran's hearing request 
other than to say that they no longer represented the veteran 
on any active claim.  

Thereafter, in August 2006, the RO wrote to the veteran 
letting him know that Kenneth Carpenter had only represented 
him for the limited issue of the claim for a psychiatric 
disorder which was granted.  He was requested to address: 
whether he still wanted a travel Board hearing; whether he 
had any further evidence to submit and whether he wished to 
waive the 60 day response time following the issuance of the 
Supplemental Statement of the Case (SSOC) in June 2006. 

In August 2006, the veteran indicated that he had no further 
evidence to submit and indicated that he wished to waive 
"the appeal" because he did not have any more evidence to 
present.  He did not mention the Board hearing.

At this point, the Board believes the following matters 
should be clarified.  Initially, the veteran should be asked 
to specifically address whether he wants to be scheduled for 
a Board hearing or not.  He should also be requested to 
specify whether he still wishes to pursue an appeal as to all 
of his pending claims.  Finally, the Board believes that the 
veteran should be given an opportunity to appoint a 
representative to assist him with the pursuit of his appeal, 
if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
letter informing him that it appears that 
he is currently unrepresented in this 
appeal and advising him of the option to 
appoint a representative to assist him 
with the pursuit of his appeal prior to 
Board adjudication of the claims.

2.  The RO should also issue 
correspondence to the veteran asking him 
to specifically address whether or not he 
wants to be scheduled for a travel Board 
hearing to be held at his local RO, as was 
originally requested in the December 2004 
substantive appeal.  The letter should 
also ask the veteran to clarify his August 
2006 statement in which he requested that 
his appeal be waived.  Specifically, 
clarification should be requested with 
respect to whether the veteran intended to 
waive or withdraw one or more of his 
claims from appellate status, or whether 
he merely intended to waive the 60 day 
response time following the issuance of 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



